DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
         This communication is in response to Application No. 15/927,861 filed on March 21, 2018 and the Request for continued examination (RCE) presented on October 20, 2021, amendment presented on September 20, 2021, which amends claims 1 and 9, added new claims 17-22 and presents arguments, is hereby acknowledged. Claims 
1-22 are currently pending and subject to examination.

Allowable Subject Matter
3.       Claims 1-22 are allowed.





Response to Arguments
4.       With regard to the Applicant’s remarks dated September 20, 2021:
          Claim Rejections under 35 U.S.C. § 103
          Regarding rejection of claims 1-22 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicant argues at page 6 of the remarks as filed on September 20, 2021, that with respect to independent claims 1 and 9 " (e) generating, by the server, activation statistics associated with the interactive data unit; (f) adjusting, by the server, one or more of a plurality of parameters associated with the interactive data unit based at least in part on the activation statistics" is not disclosed by Elliott in view of Marcus and Harris. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-22 are allowable.

5.     The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated September 20, 2021:
          Regarding rejection of claims 1-22 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicant argues at page 6 of the remarks as filed on September 20, 2021, that with respect to independent claims 1 and 9 " (e) generating, by the server, activation statistics associated with the interactive data unit; (f) adjusting, by the server, one or more of a plurality of parameters associated with the interactive 
         For Instance, The prior art of record (in particular, Harris et al. (US 2012/0310831 A1, hereafter “Harris”) does not disclose, with respect to independent 1 and 9 " (e) generating, by the server, activation statistics associated with the interactive data unit; (f) adjusting, by the server, one or more of a plurality of parameters associated with the interactive data unit based at least in part on the activation statistics".
        Rather, Harris discloses describes selecting the user which are eligible to receive tokens, rewards, discounts, coupons, incentives (plurality of interactive data units) based one or more criteria that can be used to identify which customers are eligible to receive tokens, rewards, discounts, coupons, incentives (plurality of interactive data units) and providing token, reward, coupon (interactive data units) to user associated with tools such as tokens, rewards, discounts, coupons, incentives (plurality of interactive data units) over network (Harris: [paragraph 0049, 0067, 0257-028, 0276-0277]).

      For Instance, Newly found prior art reference Barlow et al. (US 2012/0233011 A1, hereinafter as “Barlow”) does not disclose, with respect to independent 1 and 9 " (e) generating, by the server, activation statistics associated with the interactive data unit; (f) adjusting, by the server, one or more of a plurality of parameters associated with the interactive data unit based at least in part on the activation statistics".


        For Instance, Newly found prior art reference Poh et al. (US 10437840 B1, hereinafter as “Poh”) does not disclose, with respect to independent 1 and 9 " (e) generating, by the server, activation statistics associated with the interactive data unit; (f) adjusting, by the server, one or more of a plurality of parameters associated with the interactive data unit based at least in part on the activation statistics".
     Rather, Poh discloses an interactive soft entity resolution system may enable rapid and deep analysis of various entities, events, and their associated attributes by the user. The systems, methods, and devices of the present disclosure may provide, among other features, soft entity resolution schemes in which large amounts of entity and event data, objects, features, and/or metadata are efficiently presented to a user on an interactive user interface, visually showing relationships between the data items, the user interface may allow various other manipulations.  For example, the data items within database 1108 may be searched using a search interface 1450 (e.g., text string matching of data item properties), inspected (e.g., properties and associated data viewed), filtered (e.g., narrowing the universe of data items into sets and subsets by 

     In light of response presented on September 20, 2021 and the Request for continued examination (RCE) presented on October 20, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1 and 9. Therefore, no new grounds of rejections are made. No other previously-made grounds of rejection remain. Claims 1 and 9 are allowable. 
     
6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-22 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.
Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459